Citation Nr: 0511392	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-21 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2004, the Board 
remanded the veteran's appeal for further evidentiary 
development.  In a January 2005 rating decision, the RO 
granted a 30 percent rating for the veteran's generalized 
anxiety disorder.


FINDING OF FACT

The preponderance of the evidence is against showing that the 
veteran's generalized anxiety disorder is productive of more 
than occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for a generalized anxiety disorder.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In June 2002, June 2004, and November 2004 letters as well as 
the May 2004 Board remand, VA notified the claimant that he 
was responsible to support his claim with appropriate 
evidence.  The documents also informed the veteran that VA 
would attempt to obtain all relevant evidence in the custody 
of any VA or private facility he identified.  They advised 
him that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also advised of the VCAA.  In these 
letters, the August 2002 and January 2005 rating decisions, 
the May 2003 statement of the case, the May 2004 Board 
remand, and the January 2005 supplemental statement of the 
case the veteran was notified of the laws and regulations 
governing his claim.  Therefore, the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, VA asked the veteran on a number of occasions 
(see June 2002, June 2004, and November 2004 VA letters; and 
May 2004 Board remand) if there was any information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  If the evidence was held 
by a private physician, the veteran was to provide 
authorizations so that the RO could obtain that evidence.  No 
reply was received.  Nonetheless, the RO afforded the veteran 
VA examinations in August 2002 and December 2004 to obtain 
medical opinion evidence as to the current severity of the 
claimant's service connected disability.  

Additionally, the appellant was advised of what evidence VA 
had requested, received, and what evidence was not received 
in the May 2003 statement of the case, the January 2005 
supplemental statement of the case, and the June 2004 letter.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the appellant because 
VA failed to provide adequate VCAA notice until after the 
August 2002 rating decision.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this respect, the appellant was 
given numerous opportunities to submit evidence after the RO 
notified him of what evidence was necessary to substantiate 
his claim and another VA examination was obtained after that 
notice.  Hence, the Board finds that the appellant was not 
prejudiced by VA's failure to issue the adequate VCAA notice 
prior to the August 2002 rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended that the veteran experiences increased 
symptomatology due to his generalized anxiety disorder that 
warrants an increased rating.  It is requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

Most recently, a January 2005 rating decision assigned a 30 
percent disability rating for the veteran's service-connected 
generalized anxiety disorder under 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  Therefore, he will only be entitled to 
an increased rating if he meets the criteria set out under 
the rating criteria that has been in effect since before he 
field his increased rating claim in May 2002.

Under the VA rating schedule a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

After carefully reviewing the veteran's claims file, the 
Board finds that the preponderance of the evidence is against 
his claim for an increased evaluation for generalized anxiety 
disorder.  

Initially, the Board notes that the veteran did not report 
that he participated in any type of psychiatric treatment 
program and the record is negative for any such treatment.  

When first examined by VA in August 2002, he complained that 
his nerves, loud noises, and people coming up behind him 
bothered him.  Occupationally, it was noted that he retired 
in January 1991 after working for 30 years as a machinist.  
Socially, it was noted that his wife of 39 years passed away 
three years prior and he had no children.  The veteran 
reported that his days were quite busy with working around 
the house and golfing as well as going down town to shop and 
pick up his mail.  The veteran also reported that two to 
three days a week he visited his 80-year old sister and they 
had dinner.  He also reported that two nights a week he 
played in an evening golf league.  His mental status 
examination was notable for his preoccupation with a hearing 
loss, and a nervous disorder he called shell shock.  The 
diagnosis was generalized anxiety disorder, and his Global 
Assessment of Functioning (GAF) score was 65. 

When examined by VA in December 2004, he complained that he 
was unable to get out of his mind the things that happened to 
him during World War II.  Specifically, he reported that he 
thought about negative war experiences three to four times a 
week and became tearful when thinking about these events.  He 
also reported that he had an exaggerated started response and 
became aroused when he saw anything war related.

It was noted that the veteran's social and occupational 
history had remained the same since his earlier VA 
examination and he had a very active daily life that included 
golf and working around the house.  Additionally, it was 
noted that the veteran lived alone, continued to have very 
busy days taking care of his home and golfing, belonged to a 
number of organizations, had friends he liked to play golf 
with, and kept in touch with his family.  Prior to there 
recent deaths, he used to see his sister and a nephew.  The 
veteran did not receive psychiatric treatment or medication.  

On examination, it was opined that he was a healthy appearing 
man who appeared younger than his chronological age.  His 
mental status examination was normal, except for a somewhat 
nervous behavior, some pressured speech, an anxious mood, a 
constricted affect, and some circumstantial thinking.  The 
veteran was preoccupied with his wartime experiences and he 
became very aroused when he saw anything that had to do with 
the war.  The veteran was tearful during the examination when 
he described certain traumatic in-service events.  The 
diagnosis was an anxiety disorder, not otherwise specified, 
with features of a generalized anxiety disorder and PTSD.  
The GAF score assigned was 55.  The examiner then opined 
that:

this patient's GAF score is in the 
"moderate symptom" range.  This is 
because there has been some deterioration 
since the last [VA examination].  He 
appears to be spending more . . . time 
thinking about his wartime experiences, 
and it is affecting him to the point 
where he just cannot get them out of his 
mind and is being dragged down 
emotionally by them.

In summary, the patient appears to be 
suffering in the moderate range from 
symptoms of an anxiety disorder . . .The 
symptoms of his anxiety disorder manifest 
themselves in the fact that he has to 
keep very busy so he does not think about 
these things.  When he does, that is when 
he is really distraught . . . He is a 
social person . . .There is no impairment 
in thought process.  There is no 
inappropriate behavior.  

At this point, the patient's anxiety 
disorder does not impair his social 
functioning, because . . . he tries to 
stay busy.  Also, it does not impair his 
industrial adaptability because it is 
this business that he uses to try and 
compensate for not thinking about his 
World War II experiences.  Where there 
will be difficulty is when this man can 
no longer be busy.

While the record shows that the veteran complained of 
intrusive recollections of his wartime experiences three to 
four times a week, and while the most recent VA examination 
showed he had problems with nervousness, pressured speech, an 
anxious mood, a constricted affect, and some circumstantial 
thinking, it also shows that he was able to deal with these 
problems by staying busy.  Moreover, the overwhelming 
evidence of record provides no indication that the veteran's 
service connected generalized anxiety disorder is manifested 
by reduced occupational and social reliability and 
productivity.  There is no evidence of panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation; and/or difficulty in 
establishing and maintaining effective relationships.  The 
veteran continues to maintain a busy and healthy lifestyle 
which includes an active social life revolving around golf, 
friends, surviving family, and a number of social groups as 
well as work around his home.  Under these circumstances, the 
Board finds that the preponderance of the competent evidence 
of record is against a rating in excess of 30 percent for a 
generalized anxiety disorder.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his representative, 
addressing the severity of the claimant's generalized anxiety 
disorder are not probative evidence as to the issue on 
appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for an increased rating for generalized anxiety 
disorder must be denied.

Finally, the Board acknowledges the fact that the appellant's 
illness adversely affects his ability to live life to the 
fullest.  Still, the assignment of a compensable rating in 
itself is an acknowledgement that the disorder affects his 
capabilities.  VanHoose v. Brown, 4 Vet. App. 361 (1993).  Of 
course, should the veteran's symptoms increase even further 
he should file a new claim.  His disability will then be 
evaluated based on the evidence available at that time.




ORDER

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 30 percent disabling, is 
denied. 



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


